Case 3:18-cr-00251-WHO Document 52 Filed 11/05/19 Page 1 of 4
” AO 257 (Rev. 6/78)

| DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

BY: U COMPLAINT INFORMATION LI INDICTMENT Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA
OFFENSE CHARGED x] SUPERSEDING
SAN FRANCISCO DIVISION
Count 1: 21 U.S.C. § 843(b) - Illegal Use of a [_] Petty _
Communications Facility .
[_] Minor — DEFENDANT - U.S
Misde-
LI meanor > EDUARDO ENRIQUE SALAZAR ,__,
"OS
Fel >
a mune DISTRICT COURT NUMBER 3
PENALTY: Up to4 yearsimprisonment 2 ;
Maximum $250,000 fine 18-CR-00251-02 WHO wy

Up to 1 year supervised release
$100 mandatory special assessment
Denial of federal benefits, forfeiture, restitution, deportation

 

   

DEFENDANT
PROCEEDING ———— IS NOTIN CUSTODY

 

va
Has not been arrested, pending outcome this prSceeding.
Name of Complaintant Agency, or Person (& Title, if any) 1) [] Ifnot detained give sale ay sar . a
DEA summons was served on above charges b
O person is awaiting trial in another Federal or State Court, 2) [] Is a Fugitive

give name of court
3) Is on Bail or Release from (show District)

NDCA

 

 

this person/proceeding is transferred from another district

LC] per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [|] On this charge

 

this is a reprosecution of

 

 

 

 

 

 

 

 

 

 

charges previously dismissed 5) On another conviction
L which were dismissed on motion SHOW O } [_] Federal [“] State
of: DOCKET NO.
6) [_] Awaiting trial on other charges
LE] U.S. ATTORNEY L] DEFENSE . oo,
If answer to (6) is "Yes", show name of institution

this prosecution relates to a mysan

pending case involving this same Has detainer L_] Yes niente

defendant MAGISTRATE been filed? Cc No filed

CASE NO.

prior proceedings or appearance(s) DATE OF > Month/Day/Year

before U.S. Magistrate regarding this ARREST

defendant were recorded under TT Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S. LE] This report amends AO 257 previously submitted
Attorney (if assigned) Ross Weingarten

 

 

 

ADDITIONAL INFORMATION OR COMMENTS
PROCESS:

[] summons NO PROCESS" []WARRANT __ Bail Amount:

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 
 

 

Case 3:18-cr-00251-WHO Document 52 Filed 11/05/19 Page 2 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

Np <n Uj .
8.
"Wei dal "by
"7165 890
Qetorx Me
Cy, &
Cs Up»
UNITED STATES DISTRICT COURT My
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 18-00251-02 WHO
)
Plaintiff, )
) VIOLATION: 21 U.S.C. § 843(b) — Illegal Use of a
v. ) Communications Facility
)
EDUARDO ENRIQUE SALAZAR, )
)
Defendant. )
)

 

SUPERSEDING INFORMATION
The United States Attorney charges:
On or about May 28, 2018, in the Northern District of California and elsewhere, the defendant,
EDUARDO ENRIQUE SALAZAR,

did knowingly and intentionally use a communication facility in committing, causing, and facilitating
the distribution and possession with the intent to distribute heroin, a Schedule II controlled substance,
i

if

MH

if

if

if

SUPERSEDING INFORMATION

 
&e WwW bd

eo 6S SN DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00251-WHO Document 52 Filed 11/05/19 Page 3 of 4

in violation of Title 21, United States Code, Section 843(b).

DATED: Newsoes £, 214

SUPERSEDING INFORMATION

DAVID L. ANDERSON
United States Attorney

rae
ROSS WEINGARTEX
Assistant United States Attorney

 
Case 3:18-cr-00251-WHO Document 52 Filed 11/05/19 Page 4 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CRIMINAL COVER SHEET

 

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.

CASE NAME:

USAV. EDUARDO ENRIQUE SALAZAR

Is This Case Under Seal?
Total Number of Defendants:

Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326?

Venue (Per Crim. L.R. 18-1):
Is this a potential high-cost case?

Is any defendant charged with
a death-penalty-eligible crime?

Is this a RICO Act gang case?

Assigned AUSA .
(Lead Attorney): Ross Weingarten

Comments:

Form CAND-CRIM-COVER (Rev. 11/16)

CASE NUMBER:

CR 18-CR-00251-2 WHO

Yes No ¥
1v 2-7 8 or more
Yes No ¥
SF OAK SJ
Yes No ¥
Yes No ¥
Yes No Y

Date Submitted: ] 1/5/2019

RESET FORM SAVE PDF

 
